 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 1, 2011, by
and among China Auto Logistics Inc., a Nevada corporation, with headquarters
located at No. 87 No. 8 Coastal Way, Floor 2, Construction Bank, FTZ, Tianjin
Province, The People’s Republic of China 300461 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (each individually, a
“Buyer” and collectively, the “Buyers”).
 
WHEREAS:
 
A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, shares of common stock, par
value $0.001 per share, of the Company (“the Common Stock”). The aggregate
amount of the Common Stock to be sold to all Buyers together shall be up to
Three Million (3,000,000) shares, with the Company reserving the right to issue
more shares in its sole discretion (the “Offering”).
 
NOW, THEREFORE, the Company and each Buyer, intending to be legally bound
hereby, agree as follows:
 
 
1.
PURCHASE AND SALE OF COMMON STOCK.

 
(a)           Purchase of the Common Stock.  Subject to the satisfaction (or
waiver) of the conditions set forth below, at the closing (the “Closing”), the
Company shall issue and sell to each Buyer, and each Buyer severally, but not
jointly, agrees to purchase from the Company on the Closing Date (as defined
below), the number of shares of the Common Stock as is set forth opposite such
Buyer’s name on the Schedule of Buyers. There is no minimum for the Closing and
the Company reserves the right to increase the size of the Offering.
 
(b)           Purchase Price.  The purchase price for each share of the Common
Stock to be purchased by each Buyer at the Closing shall be $1.75 (the “Purchase
Price”).
 
(c)           Closing.  The Closing shall occur on a date and at a time (the
“Closing Date”) to be chosen by the Company following the Company’s receipt of
approval of the Offering from NASDAQ. The Closing shall occur on the Closing
Date at the offices of K&L Gates LLP, 599 Lexington Avenue, New York, New York
10022.
 
(d)           Form of Payment.  Each Buyer shall pay its respective Purchase
Price for the Common Stock to be issued and sold to such Buyer at Closing by
wire transfer of immediately available funds to the Company. The Company’s
wiring instructions are attached hereto as Exhibit A. Within five (5) business
days of the Closing Date, the Company shall deliver to each Buyer one (1) or
more stock certificates bearing a restrictive legends as expressly provided in
Section 2(e) hereof, evidencing the number of shares of the Common Stock such
Buyer is purchasing as is set forth opposite such Buyer’s name on the Schedule
of Buyers, in all cases duly executed on behalf of the Company and registered in
the name of such Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

 
Each Buyer, individually and not jointly, represents and warrants as follows:
 
(a)           No Public Sale or Distribution.  Such Buyer is acquiring the
Common Stock in the ordinary course of business for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act and such Buyer does not have a present arrangement to effect any
distribution of the Common Stock to or through any person or entity; provided,
however, that by making the representations herein, such Buyer does not agree to
hold any shares of the Common Stock for any minimum or other specific term and
reserves the right to dispose of any shares of the Common Stock at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Buyer is acquiring the Common Stock hereunder in the
ordinary course of its business.  Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (a “Person”) to
distribute any shares of the Common Stock.
 
(b)           Accredited Investor Status.  Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.
 
(c)           Reliance on Exemptions.  Such Buyer understands that the Common
Stock is being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and the provinces of Canada, and that the Company is relying in part upon the
truth and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Buyer to acquire the Common Stock.
 
(d)           Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Common Stock
which have been requested by such Buyer.  Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by such
Buyer or its advisors, if any, or its representatives shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein.  Such Buyer understands that its investment in the
Common Stock involves a high degree of risk and is able to afford a complete
loss of such investment.  Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Common Stock.
 
(e)           Legends.  Such Buyer understands that the stock certificates
representing the Common Stock shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such stock
certificates):
 
 
2

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.  SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.


(f)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and shall constitute
the legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
(g)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Buyer or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to such Buyer, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.
 
(h)           Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.
 
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to each of the Buyers that:
 
(a)           Organization.  The Company is a corporation duly organized and
validly existing in good standing under the laws of the State of Nevada, and has
the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to issue the Common Stock in accordance
with the terms hereof and thereof.  The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby, including, without limitation, the issuance of the Common
Stock, have been duly authorized by the Company’s Board of Directors.  This
Agreement and has been duly executed and delivered by the Company, and
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)           Issuance of the Common Stock.  The Common Stock is duly authorized
and, upon issuance in accordance with the terms hereof, shall be validly issued
and free from all taxes, liens and charges with respect to the issue thereof and
the Common Stock shall be fully paid and nonassessable with the holders being
entitled to all rights accorded to a holder of the Common Stock. This Offering
and the issuance by the Company of the Common Stock is exempt from registration
under the 1933 Act.
 
(d)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Common Stock.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.  The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such claim.  The Company has not engaged any placement agent or other
agent in connection with the sale of the Common Stock.
 
(e)           No Integrated Offering.  Neither the Company, its affiliates nor
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the Common Stock under the 1933
Act or cause this offering of the Common Stock to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.  Neither the Company,
its affiliates or any Person acting on their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
any of the Common Stock under the 1933 Act or cause the offering of the Common
Stock to be integrated with other offerings.
 
(f)           Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.
 
(g)           Absence of Litigation.  To the best of the Company’s knowledge,
there is no action, suit, proceeding, inquiry or investigation before or by
NASDAQ (the “Principal Market”), any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, its the Common Stock or
any of the Company’s officers or directors, whether of a civil or criminal
nature or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           Investment Company Status.  The Company is not, and upon
consummation of the sale of the Common Stock will not be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.
 
(i)           No Additional Agreements.  The Company does not have any agreement
or understanding with any Buyer with respect to the transactions contemplated by
this Agreement other than as specified herein.
 
(j)           Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their respective
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information.  The Company understands
and confirms that each of the Buyers will rely on the foregoing representations
in effecting transactions in securities of the Company.  All disclosure provided
to the Buyers regarding the Company, its business and the transactions
contemplated hereby furnished by or on behalf of the Company are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed (assuming for this purpose that the Company’s
reports filed under the Exchange Act of 1934, as amended (the “1934 Act”), are
being incorporated into an effective registration statement filed by the Company
under the 1933 Act).  The Company acknowledges and agrees that no Buyer makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.
 
 
4.
COVENANTS.

 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 5 and 6 of this Agreement.
 
(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Common Stock as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Common Stock
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States and
the provinces of Canada (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Closing Date.  The Company shall make all filings and reports relating to
the offer and sale of the Common Stock required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Common Stock for general corporate purposes, including general and
administrative expenses.
 
 
5.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 
The obligation of the Company hereunder to issue and sell the Common Stock to
each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:
 
(a)           Such Buyer shall have executed this Agreement and delivered the
same to the Company.
 
(b)           Such Buyer shall have delivered to the Company the Purchase Price
for the Common Stock being purchased by such Buyer prior to the Closing.
 
(c)           The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.
 
 
6.
CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 
The obligation of each Buyer hereunder to purchase the Common Stock is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
(a)           The Company shall have executed and delivered to such Buyer this
Agreement.
 
(b)           The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.
 
(c)           The Company shall have received any necessary approvals and
consents from the Principal Market with respect to the sale of the Common Stock.
 
 
6

--------------------------------------------------------------------------------

 
 
 
7.
MISCELLANEOUS.

 
(a)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
 
(b)           Fees and Expenses.  Except as expressly set forth herein to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
the Common Stock to the Buyers.
 
(c)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(d)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(e)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(f)           Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyers listed on the Schedule of Buyers as being obligated to
purchase at least a majority of the amount of the Common Stock.  No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Common Stock then
outstanding.  No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of this Agreement unless
the same consideration also is offered to all of the parties to this Agreement
or holders of the Common Stock, as the case may be.  The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by this Agreement except as
set forth herein.  Without limiting the foregoing, the Company confirms that,
except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:
 
China Auto Logistics Inc.
No. 87 No. 8 Coastal Way, Floor 2, Construction Bank, FTZ
Tianjin Province, The People’s Republic of China  300461

 
Telephone: 
(86) 22-2576-2771

 
Facsimile: 
(86) 22-66271509

 
Attention: 
Tong Shiping, President and CEO

 
 
With a copy (for informational purposes only) to:



K&L Gates LLP
599 Lexington Avenue
New York, New York 10022

 
Telephone: 
(212) 536-3900

 
Facsimile: 
(212) 536-3901

 
Attention: 
Robert S. Matlin, Esq.



If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Stock.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Buyers listed on the Schedule of Buyers as being obligated to
purchase at least a majority of the amount of the Common Stock.  A Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights.
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(j)           Survival.  The representations and warranties of the Company and
the Buyers contained in Sections 2 and 3 and the covenants set forth in Section
4 shall survive the Closing and the delivery of the Common Stock, as
applicable.  Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)           Remedies.  Each Buyer and each holder of the Common Stock shall
have all rights and remedies set forth herein and all rights and remedies which
such holders have been granted at any time under any other agreement or contract
and all of the rights which such holders have under any law.
 
(n)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under this Agreement are several and not joint with
the obligations of any other Buyer, and no Buyer shall be responsible in any way
for the performance of the obligations of any other Buyer hereunder.  Nothing
contained herein, and no action taken by any Buyer pursuant hereto or thereto,
shall be deemed to constitute the Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated hereby.  Each Buyer
confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and
advisors.  Each Buyer shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.
 
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Agreement to be duly executed as of the date first
written above.
 
 

 
COMPANY:
         
CHINA AUTO LOGISTICS INC.
               
 
By:
/s/ Tong Shiping       Name: Tong Shiping       Title:   President and CEO      
   

 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 
 

 
[BUYER]:
               
 
By:
        Name:       Title:            

 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 


(1)
(2)
(3)
(4)
(5)
 
Buyer
 
Address and Facsimile Number
Number of Shares of the Common Stock
Purchase Price
Legal Representative’s
Address and Facsimile Number
                                                                               
                                                                               
                             
TOTAL
       



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CHINA AUTO LOGISTICS INC.
WIRE INSTRUCTIONS


 
 

--------------------------------------------------------------------------------

 